Citation Nr: 0432039	
Decision Date: 12/02/04    Archive Date: 12/14/04

DOCKET NO.  00-20 994	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an evaluation higher than 30 percent for 
post traumatic stress disorder (PTSD), on appeal from the 
initial grant of service connection.  

2.  Entitlement to an increased rating for chronic mechanical 
low back pain, currently evaluated as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel




INTRODUCTION

The veteran served on active duty from March 1969 to 
March 1971.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a July 2000 rating decision of 
the Montgomery, Alabama, Department of Veterans Affairs (VA) 
Regional Office, which granted service connection for PTSD, 
and awarded a 30 percent rating, effective February 2000.  
The RO also denied an increased rating for chronic mechanical 
low back pain.  A notice of disagreement (NOD) was received 
in August 2000.  That same month, a statement of the case 
(SOC) was issued by the RO.  In October 2000, a substantive 
appeal (VA Form 9) was issued.  In June 2001, the Board 
remanded the claim for further development.   

Entitlement to an increased rating for mechanical low back 
pain is addressed in the REMAND portion of the decision 
below.  It is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All the evidence requisite for an equitable disposition 
of the veteran's claim has been developed and obtained.  

2.  The veteran's PTSD is productive of occupational and 
social impairment characterized by a decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks due to symptoms such as depressed mood, 
anxiety, panic attacks, chronic sleep impairment, and mild 
memory loss.  

CONCLUSION OF LAW

The criteria for a schedular evaluation in excess of 
30 percent for PTSD, have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2004).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act

VA has a duty to assist the veteran in the development of 
facts pertinent to his claims.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  

First, VA has a duty to notify the veteran and his 
representative, if any, of any information and evidence 
needed to substantiate and complete a claim.  38 U.S.C.A. 
§§ 5102, 5103 (West 2002); 38 C.F.R. § 3.159(b) (2004).  
Information means non-evidentiary facts, such as the 
claimant's address and Social Security number or the name and 
address of a medical care provider who may have evidence 
pertinent to the claim.  See 38 C.F.R. § 3.159(a)(5) (2004).  
Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c) (2004).  

With respect to VA's duty to notify, the rating decision on 
appeal, together with the statement of the case and 
supplemental statements of the case adequately informed the 
veteran of the types of evidence needed to substantiate his 
claim for an initial increased schedular rating.  
Furthermore, the RO sent a letter to the veteran in 
July 2003, which asked him to submit certain information, and 
informed him of the elements needed to substantiate his 
claim.  In accordance with the requirements of the VCAA, the 
letter informed the veteran what evidence and information VA 
would be obtaining, and essentially asked the veteran to send 
to VA any information he had to process the claim.  The 
letter also explained that VA would make reasonable efforts 
to help him get evidence such as medical records, but that he 
was responsible for providing sufficient information to VA to 
identify the custodian of any records.  Therefore, the Board 
finds that the Department's duty to notify has been fully 
satisfied with respect to the initial increased schedular 
rating.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims discussed the 
statutory requirement in 38 U.S.C.A. § 5103(a) that VCAA 
notice be sent to a claimant before the initial adjudication 
of his claim.  While that did not occur here, content 
complying notice was eventually accomplished, together with 
proper subsequent VA process.  The veteran was also provided 
an opportunity to testify at a hearing, which he declined.  
In view of this, the veteran is not considered prejudiced by 
any defect in the timing of the VCAA notice.

With respect to VA's duty to assist the veteran, the RO has 
obtained or attempted to obtain all evidence identified by 
the veteran.  The VA attempted to obtain the veteran's 
medical records used to determine his claim for social 
security disability benefits.  After numerous attempts, the 
Social Security Administration informed VA that the records 
had been destroyed.  The veteran has not identified any 
additional evidence pertinent to his claim not already of 
record, and there are no known additional records to obtain.  
There is nothing further that can be done in this respect.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  The veteran was 
examined on more than one occasion in connection with this 
claim.  

The Board finds that VA has satisfied its duties to inform 
and assist him.  


II.  Increased Evaluation for PTSD

Some of the basic facts are not in dispute.  Service 
connection is in effect for PTSD, rated under the provisions 
of Diagnostic Code 9411.  VA Schedule for Rating 
Disabilities, 38 C.F.R. Part 4 (2003).  

Service connection was established for the aforementioned 
disability by rating decision of July 2000.  A 30 percent 
evaluation was provided for PTSD, effective from 
February 2000.  This evaluation has been in effect to this 
date.  This is an initial rating from the grant of service 
connection.  

The decision of the United States Court of Appeals for 
Veterans Claims (Court) in Fenderson v. West, 12 Vet. App. 
119 (1999) distinguished between a veteran's dissatisfaction 
with the initial rating assigned following the grant of 
service connection, and a claim for an increased rating for a 
service-connected condition.  The Court discussed that in the 
case of an initial rating, separate ratings can be assigned 
for separate periods of time based on the facts found, a 
practice known as "staged" ratings.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  
Separate diagnostic codes identify the various disabilities.  
38 C.F.R. § 4.1 requires that each disability be viewed in 
relation to its history and that there be emphasis upon the 
limitation of activity imposed by the disabling condition.  
38 C.F.R. § 4.2 requires that medical reports be interpreted 
in light of the whole recorded history, and that each 
disability must be considered from the point of view of the 
veteran working or seeking work.  When there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter under consideration, the benefit 
of the doubt in resolving the issue shall be given to the 
claimant.  38 U.S.C.A. § 5107 (West 2002).  Furthermore, 38 
C.F.R. § 4.7 provides that, where there is a question as to 
which of two disability evaluations shall be applied, the 
higher evaluation is to be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating is to be assigned.  
These requirements for evaluation of the complete medical 
history of the claimant's condition operate to protect 
claimants against adverse decisions based on a single, 
incomplete or inaccurate report and to enable VA to make a 
more precise evaluation of the level of the disability and of 
any changes in the condition.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  Moreover, VA has a duty to acknowledge and 
consider all regulations which are potentially applicable 
through the assertions and issues raised in the record, and 
to explain the reasons and bases for its conclusions.  

VA outpatient treatment records dated from December 1999 to 
April 2000 were associated with the claims folder and 
reviewed.  In December 1999, the veteran was seen at a Vet 
Center and indicated that he was possibly interested in 
participating in a Vietnam counseling group.  He discussed 
his main complaints of generalized anxiety and depression.  
He appeared anxious and had a long history of a dysfunctional 
lifestyle.  In January 2000, he was seen prior to his 
regularly scheduled follow up appointment because of an 
inability to sleep.  He was having intrusive thoughts and 
increased agitation and anxiety.  His insight and judgment 
were described as fair at best.  The impression was anxiety 
disorder, depression and rule out PTSD and psychosis.  He 
also attended PTSD group that month on several occasions, 
working on efforts to deal with significant life issues.  He 
attended PTSD group in February 2000, focusing on clinical 
issues related to coping with symptoms of PTSD.  He dealt 
with situational stress and anger.  His PTSD was described as 
stable.  In March and April 2000, he continued group 
counseling, and medication supervision with treatment goals 
of decreasing the frequency of PTSD symptoms, and maintaining 
medication compliance.   

The veteran underwent a VA psychiatric examination in April 
2000.  The veteran complained of intrusive thoughts, 
nightmares, and flashbacks, two or three times a week.  He 
reported a tendency to isolate himself, and of avoiding 
crowds.  He indicated that he had an inability to 
concentrate, hypervigilant behavior, and frequent feelings of 
depression.  Mental status examination revealed the veteran's 
thought processes and thought content appeared to be within 
normal limits.  He denied current delusions and 
hallucinations.  He denied current suicidal thoughts, 
ideation, plan, or intent.  He related fleeting homicidal 
ideation with no plan.  He stated he had no current homicidal 
thought, ideation, plan, or intent.  He appeared to maintain 
minimal personal hygiene, and other basic activities of daily 
living.  He was fully oriented and his long term memory was 
intact.  Short term memory, concentration, and judgment were 
mildly impaired.  Speech appeared normal.  Mood was described 
as mildly depressed.  Sleep impairment appeared to be 
resolved with his current regimen of medication.  The 
diagnosis was mild PTSD.  His global assessment of 
functioning (GAF) was 65.  

Pursuant to the Board's June 2001 remand, the veteran  
underwent a VA psychiatric examination in August 2001.  The 
examiner indicated that the veteran was anticipating 
graduation from the Substance Abuse Treatment Program the 
month of the examination.  He related, however, that he had 
recently been abusing amphetamines.  He related that he had 
cleaned up and felt better about attending PTSD group 
meetings.  He reported to continue to have intrusive thoughts 
and recollections about Vietnam, frequent nightmares, and 
flashbacks.  He related that he was becoming more antisocial 
and continued to avoid crowds.  He reported feelings of 
depression, sleep disturbance, poor concentration, survivor's 
guilt, and rage.  Mental status examination revealed that the 
veteran's current thought processes and thought content were 
within normal limits.  Delusions and hallucinations were not 
present.  Eye contact was good.  He denied current suicidal 
and homicidal plan or intent.  He was able to maintain 
minimal personal hygiene and other basic activities of daily 
living.  His short term memory and concentration were 
impaired.  Judgment was currently intact.  The examiner 
indicated that since the veteran's last examination, his PTSD 
symptoms seemed to be more frequent and moderate in nature 
with no real periods of remission.  His GAF was reported to 
be 60.  

Records dated in January 2003 reflect the veteran reported 
that he needed more Xanax.  In September 2003, he was seen 
indicating that he was anxious and under a lot of stress.  In 
December 2003, he was provided medication for anxiety 
disorder.  

The veteran underwent VA psychiatric examination in 
September 2003.  The veteran admitted to recurrent and 
intrusive thoughts of Vietnam events.  He continued to have 
sleep difficulty, and difficulty with concentration.  He 
related that he had never been hospitalized for his PTSD.  
Mental status examination revealed that the veteran looked 
anxious, talked in a low voice, and leaned forward as if he 
were having difficulty hearing and trying to read lips.  His 
mood was described as okay and his affect was full range.  
His thought process was goal directed and his eye contact was 
fair.  His thought process was negative for suicidal and 
homicidal ideation or plan.  He denied auditory and visual 
hallucinations.  Insight and judgment was fair.  There were 
findings positive for paranoia.  The pertinent diagnosis was 
PTSD, chronic, and moderate.  His GAF was 55.  

VA outpatient treatment records from March 2003 to May 2004 
reflect the veteran was seen in March 2003 for a medication 
evaluation.  He had continued depression and irritability.  
He had increased anxiety and low frustration tolerance.  He 
denied any harmful ideation, plan, or intent.  He continued 
to relate that he slept poorly.  The diagnostic impression 
was PTSD.  His GAF was 50.  In September 2003, he was seen 
for a medication evaluation with substantially the same 
symptoms reported as in March 2003.  His GAF remained at 50.  

Under the General Rating Formula for Mental Disorders, total 
occupational and social impairment, due to such symptoms as 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name, will be rated 
as 100 percent disabling.  

Occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships is to be rated as 70 percent 
disabling.  

Occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships is to be evaluated as 50 percent disabling.  
38 C.F.R. § 4.130, Diagnostic Code 9411.  

Occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal, due to such symptoms as: depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events) is to be 
evaluated as 30 percent disabling.  38 C.F.R. § 4.130, 
Diagnostic Code 9411.  

The Board also notes that, under 38 C.F.R. § 4.130, the 
nomenclature employed in this portion of the rating schedule 
is based upon the DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL 
DISORDERS, Fourth Edition, of the American Psychiatric 
Association (DSM-IV).  As indicated in Carpenter v. Brown, 8 
Vet. App. 240, 242 (1995), the GAF is a scale reflecting the 
psychological, social and occupational functioning on a 
hypothetical continuum of mental health-illness and a 51-60 
rating indicates moderate symptoms, e.g., flattened affect, 
circumstantial speech, occasional panic attacks, or moderate 
difficulty in social, occupational or school functioning; 
e.g., having few friends or having conflicts with peers or 
co-workers.  A GAF score of 41 to 50 reflects a serious level 
of impairment, e.g., suicidal ideation, severe obsessive 
rituals, frequent shoplifting or serious impairment in 
social, occupational or school functioning, e.g., no friends, 
unable to keep a job.  A GAF score of 31 to 40 reflects some 
impairment in reality testing or communication, e.g., speech 
is illogical at times, obscure or irrelevant, or major 
impairment in several areas such as work, school, family 
relations, judgment, thinking or mood, e.g., depressed man 
avoids friends, neglects family, and is unable to work.  See 
38 C.F.R. § 4.130.  The appellant's GAF score was 65 in 
April 2000 and 60 in August 2001.  Between March 2003 and 
September 2003, the GAF fluctuate between 50 and 55.  His GAF 
appears to be lower, but still indicating moderate 
symptomatology.  However, an examiner's classification of the 
level of psychiatric impairment, by word or by a GAF score, 
is to be considered but is not determinative of the 
percentage VA disability rating to be assigned; the 
percentage evaluation is to be based on all the evidence that 
bears on occupational and social impairment.  38 C.F.R. 
§ 4.126; VAOPGCPREC 10-95.  

The VA psychiatric treatment and examination reports show 
that the veteran's symptomatology is consistent with a 30 
percent rating for PTSD under the rating criteria.  It may be 
said, that although there has been some variation in his 
symptoms during this rating period, none of the symptoms have 
been productive of a rating in excess of 30 percent.  He has 
denied suicidal and homicidal ideation throughout the rating 
period and his insight and judgment have remained fair.  
Although he has complained of sleep difficulties, he has been 
given medication to help in this regard.  He has had no 
delusions or panic attacks.  He continues to have depressed 
mood, anxiety, and chronic sleep disturbances, all 
symptomatology indicative of a 30 percent evaluation.  His 
self care has been described as maintained.  Flattened 
affect, panic attacks more than once a week, impaired 
abstract thinking, and difficulty in establishing and 
maintaining effective work and social relationships, 
necessary for a 50 percent rating, have not been shown.  

In sum, the Board finds that an increased initial rating for 
PTSD in excess of 30 percent is not in order.


ORDER

Entitlement to an increased initial rating for PTSD is 
denied.  


REMAND

The veteran and his representative contend, in essence, that 
his service-connected chronic mechanical low back pain is 
more severe than the current evaluation reflects.  

During the pendency of this appeal, VA amended its Schedule 
for Rating Disabilities, 38 C.F.R. Part 4, applicable to the 
spine.  The intended effect of this action was to ensure the 
criteria used current medical terminology and unambiguous 
criteria, and reflected recent medical advances.  The amended 
criterion is effective September 26, 2003.  See 68 Fed. Reg. 
51,454-58 (Aug. 27, 2003) (codified at 38 C.F.R. § 4.71a, 
Diagnostic Codes 5235 to 5243, and Plate V).  The RO has not 
adjudicated the lumbar spine claim based on this new 
criteria.  

Accordingly, the Board has no alternative but to defer 
further appellate consideration and this case is REMANDED to 
the RO via the AMC for the following actions:

1.  Notify the veteran of the evidence 
that would substantiate his claim for an 
increased rating for his back disability, 
the information he is to provide, and 
that which VA will obtain.  Also ask him 
to submit any relevant evidence on this 
issue he has in his possession.   

2.  Obtain all VA treatment records 
related to the veteran's lumbar spine 
disability from September 2003 to the 
present, if any, and associate them with 
the claims folder.  

3.  Schedule the veteran for an 
appropriate VA orthopedic examination to 
assess the severity of his service-
connected lumbar spine disability.  The 
claims folder and a copy of this remand 
are to be made available to the examiner, 
and the examiner is asked to indicate 
that he or she has reviewed the claims 
folder.  All necessary testing should be 
done, to include specifically range of 
motion studies (in degrees).  The 
examiner should determine whether there 
is weakened movement, excess 
fatigability, or incoordination and, if 
feasible, these determinations should be 
expressed in terms of the degree of 
additional range of motion loss due to 
such factors.  The examiner should 
express an opinion as to whether pain 
significantly limits functional ability 
during flare-ups or when the lumbar spine 
is used repeatedly over a period of time.  
This determination also should be 
portrayed, if feasible, in terms of the 
degree of additional range of motion loss 
due to pain on use or during flare-ups.  

4.  Thereafter, the RO should 
readjudicate the claim.  If the benefit 
sought is not granted, he and his 
representative should be provided with an 
appropriate Supplemental Statement of the 
Case, which should include the various 
criteria applicable to evaluating the 
veteran's lumbar disability that were in 
effect during the appeals period, 
including the changes to evaluating spine 
injures and disease that occurred while 
this appeal was pending.  Provide an 
appropriate period of time to respond.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



